THESOURLISLAWFIRM Securities and Corporate Attorneys Virginia K. Sourlis, Esq., MBA* The Courts of Red Bank Philip Magri, Esq.+ 130 Maple Avenue, Unit 9B2 Joseph M. Patricola, Esq.*+# Red Bank, New Jersey07701 (732) 530-9007Fax (732) 530-9008 * Licensed in NJ + Licensed in NY # Licensed in DC January 5, 2012 VIA EDGAR CORRESPONDENCE Division of Corporate Finance U.S. Securities and Exchange Commission treet N.E. Washington, D.C. 20005 Attn:Pamela Long – Assistant Director Re: GlyEco, Inc. Current Report on Form 8-K File November 28, 2011 File No.: 000-30396 Dear Ms. Long: On behalf of our client, GlyEco, Inc., a Nevada corporation (the “Company”), we respectfully request an extension to respond to the Staff’s comment letter, dated December 23, 2011, addressed to John Lorenz, the President and Chief Executive Officer of the Company, regarding the above-captioned matter from Monday, January 9, 2012 (ten business days after the date of the letter) until Wednesday, January 18, 2012. Please do not hesitate to contract me at phone number (954) 303-8027, or email address philmagri@sourlislaw.com, with your decision and/or if you have any questions regarding this matter. Thanking you in advance for your assistance and cooperation. Very truly yours, /s/ Philip Magri cc: John Lorenz Virginia Sourlis, Esq.
